STONE, J.
We have looked carefully into the averments of this bill, and concur witb the chancellor, that it does not present a case for equitable relief. It should specify the errors complained of, and not leave them to be gathered inferentially from the vague charge, “ that said account was stated and filed to suit the embarrassed state of said guardian.” More precision is required in chancery pleadings, than is found in this bill. — Langdon v. Roane, 6 Ala. 518; Cowan v. Jones, 27 ib. 317; Mays *721v. Steele, in manuscript. See, also, Cunningham v. Pool, 9 Ala. 615; Stewart v. Williams, 33 ib. 492; Mock v. Steele, 34 ib. 198.
Our attention was for a time attracted to the fact, that in the record from the orphans’ court, attached to the bill, the order of publication directs notice to be set up at the court-house door, and does not add, “at three other public places.” Looking into the bill, we find no averment which brings this question up; but, on the contrary, the bill avers, that “ on or about the 18th day of November, 1853, the said Grideon B. Erierson made a final settlement of his guardianship.” We must, then, deal with this case, as if the final settlement had, in form, conformed to the law. We will not, then, inquire whether the failure, if such was the case, to post notice at three other public places in the county, will furnish ground to invalidate the settlement. No such point is raised by the pleadings, and we will not discuss it. — Code, §§ 1805,2039.
Decree of the chancellor affirmed.